Order filed January 3, 2020




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00407-CV
                                  __________

           KNOX WASTE SERVICE, LLC AND ADOLPHO
                  MARTINEZ, JR., Appellants
                                         V.
      JASON SHERMAN AND MELISSA MILES SHERMAN,
                      Appellees


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV35857


                                     ORDER
      In this accelerated appeal from an order in which the trial court denied a
motion to compel arbitration, Appellants have filed in this court an emergency
motion to stay litigation proceedings and discovery. In their motion, Appellants state
that the trial court has instructed that a trial date will be set in March 2020.
Further, the reporter’s record reflects that, at the conclusion of the hearing on
Appellants’ motion to compel arbitration, the trial court instructed the parties to
prepare proposed scheduling orders based on a trial date of March 23, 2020.
Appellants asks us to stay discovery and other continuing litigation in the trial court
pending the outcome of their interlocutory appeal.
        “Both the Federal and Texas Arbitration Acts require courts to stay litigation
of issues that are subject to arbitration.” In re Merrill Lynch Tr. Co. FSB, 235
S.W.3d 185, 195 (Tex. 2007) (citing 9 U.S.C. § 3; TEX. CIV. PRAC. & REM. CODE
ANN. §§ 171.025, 172.174 (West 2019)). We conclude that Appellants are entitled
to a stay of all proceedings below, including discovery. See Suarez-Valdez v.
Shearson Lehman/Am. Exp., Inc., 858 F.2d 648, 649 (11th Cir. 1988) (“The district
court erred in refusing to stay discovery. An agreement to arbitrate is an agreement
to proceed under arbitration and not under court rules.”); In re Champion Techs.,
Inc., 173 S.W.3d 595, 597–99 (Tex. App.—Eastland 2005, orig. proceeding)
(holding that mandamus was appropriate where trial court denied motion to stay
discovery and deferred a ruling on motion to compel arbitration until after discovery
could be completed).
        Appellants’ emergency motion to stay is granted. See TEX. R. APP. P. 29.3
(stating that, when an appeal from an interlocutory order is perfected, “appellate
court may make any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security”). Accordingly, all
proceedings below are stayed pending further order of this court or final disposition
of the interlocutory appeal in this cause.


January 3, 2020                                                    PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2